            Case 5:17-cv-00808-XR Document 143 Filed 11/08/19 Page 1 of 1
                                                                  FILED
                                                                   NOV 8 -   2019
                              UNITED STATES DISTRICT COIJRL
                                                            u.8,IISTRICT CLERK
                               WESTERN DISTRICT OF TEXASERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION   B


BATES ENERGY OIL & GAS LLC,                       §
                                                  §
      v.                                          §   CIVIL ACTION NO. 17-CV-00808-XR
                                                  §
COMPLETE OIL FIELD SERVICES LLC §
AND SAM TAYLOR                  §




                             RESPONSE TO SHOW CAUSE ORDER




      Rob L. Wiley, Counsel for Defendants David Bravo, Lorena Silvestri Bravo, and

Unlimited Frac Sand, LLC, dJb/a Frac Sand Unlimited ("FSU") responds to the Court's

October 21, 2019, show cause order as follows:

      Counsel prepared the attached Response for filing October 3, 2019. For whatever

reason, the document apparently was not filed. This failure was totally inadvertent.

      The October 3 Response addresses the matters raised in the Court's initial

September    11,   2019,   Order by discussing:

       1.   The status of my representation of David Bravo, Lorena Silvestri Bravo, and

            United Frac Sand.

       2.   The failure to fi'e a response to the Fourth Amended Counterclaim.

       3. The effect of a failure to respond.

       The substance of counsel's response remains unchanged.




                                                                      Response to Show Cause Order
                                                                                       Page 1 of 2
